Citation Nr: 1749465	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  07-08 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Management Center 
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for left-side nerve damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to June 1975.  The Veteran died on November [REDACTED], 2009.  The Appellant claims as his surviving spouse. This matter came before the Board of Veterans' Appeals (the Board) on appeal from a September 2005 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  The St. Paul Pension Management Center in St. Paul, Minnesota currently has jurisdiction over the claims.

In August 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the hearing testimony is associated with the claims folder.  The VLJ held the case open for an additional 30 days pending the receipt of additional evidence.  

In October 2009, the Board issued a decision and remand, in part remanding the Veteran's issues of service connection for a lumbar spine disability and left-side nerve damage for additional development.  The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for additional development.

The October 2009 Board decision and remand requested the RO to undertake additional development.  First, it requested the RO to obtain private treatment records.  Second, it requested the RO to obtain records concerning the Veteran's workplace back injury from the Department of Labor.  The August 2009 hearing testimony noted the existence of treatment records from the Department of Labor concerning the Veteran's back injury.  Third, the October 2009 Board decision and remand required readjudication of the claim in light of such additional evidence.

In the September 2017 Informal Hearing Presentation (IHP), the Appellant's representative argued that the case is not ready for review by the Board because the AOJ has failed to complete the remand directives, to include furnishing a Supplemental Statement of the Case.  The IHP states, in part, "This noncompliance constitutes a Stegall violation and remand is again necessary to ensure compliance."  The Appellant's representative argued a remand is necessary for compliance with the Board decision remand directives.  Consequently, a remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In view of the death of the Veteran, we do not address whether the evidence is reviewable in an accrued benefits case.

Accordingly, the case is REMANDED for the following actions:

1.  Private treatment records of doctors James D. Cable and William Tobleman, Jr., should be requested.  All records obtained or response(s) received should be associated with the claims folder.

2.  All records associated with the Veteran's work-place back injury should be obtained from the Department of Labor.  All records obtained or response(s) received should be associated with the claims file.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Appellant her representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

